DETAILED ACTION
Claims 1-4 are pending as amended on 19 October 2021, claims 10-18 are  withdrawn from consideration.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Applicant’s amendments to the claims and the remarks/arguments have been entered and fully considered.

Response to Amendment and Arguments
Applicant’s arguments in light of the amendments have been fully considered but are not persuasive.  
Applicant argues that Lavanya does not  extract the hydroxyethylcellulose by “hydroxyethylating the bleached cellulose solely with 7.5 wt.% sodium hydroxide and 11 wt.% aqueous urea to produce hydroxyethyl cellulose”.  First, The examiner notes that the features upon which applicant relies (i.e., extract the hydroxyethylcellulose by hydroxyethylating the bleached cellulose solely with 7.5 wt.% sodium hydroxide and 11 wt.% aqueous urea to produce hydroxyethyl cellulose ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Second, as set forth in previous Office action,  Zhou  teaches hydroxyethyl cellulose  can be prepared in 7.5 wt% NaOH and 11 wt.% urea aqueous solution under mild conditions (p85, experiment part and p89, conclusion ) , and  NaOH/urea aqueous solution is a stable system for cellulose etherification (p89, conclusion).  At the time the invention was made  it would have been obvious for a person of ordinary skill in the art to prepare the hydroxyethylcellulose of Lavanya  with the method of Zhou. The rationale to do so would have been the motivation provided by Zhou that to do so would predictably provide fully homogenous synthesis of hydroxyethyl cellulose under mild conditions (p89, conclusion), and further   since it would have been obvious for one of ordinary skill in the art to apply a known technique to a known device (method, or product) to yield predictable results, in the instant case, a known method to prepare hydroxyethyl cellulose from cellulose.
Applicant argues that Lavanya does not teach the claimed acid leaching.  However, Langlois  teaches a method to produce cellulose rich residue from biomass  material comprises hydrochloric acid treatment at  pH about 1 thus 0.1M at 100°C for 4 hours  followed by  less than 6 wt% (i.e., 0.015 M) of sodium hydroxide treatment  (col. 4, line 10-12, 29-30, 35-40, 43-52 and col. 5, line 1-5).    
Applicant argues that Zhou teaches hydroxyethyl cellulose from cotton linter pulp, however, the cotton linter pulp meets the claimed plant waster biomass.  
Applicant argues that Zhou requires precooling followed by addition of chlorohydrin.  However, instant claims do not exclude precooling or chlorohydrin.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites “produce alkaline hydroxyethyl cellulose with pH between 8.0 and 9.5”, which does not have support in the specification as originally filed.  The original specification discloses “The method may further result in reducing the pH of the aqueous feed stream from a starting pH of 11.5 to between pH 8 and pH 9.5”  at both paragraph [0017] and [0031]), i.e., the pH refers to that of the treated brine as recited in  claim 17,  however,  nowhere in the specification discloses  “to produce alkaline hydroxyethyl cellulose with pH between 8.0 and 9.50”.      

Claim Rejections - 35 USC §103
Claim 1 is  rejected under 35 U.S.C. 103 as being unpatentable over Lavanya in view of Zhou. and further in view of Richter. 
Lavanya teaches cellulose can be prepared and purified  from various biomass including oil palm 
and cotton (p22-23 and 25)  through extraction, acid hydrolysis, alkali treatment to remove 
lignin  and bleaching (p24 -26), and further modified to produce hydroxyethylcellulose(p27).
Lavanya does not teach the hydrogen peroxide/acetic acid/sulfuric acid bleaching. 
Richter teaches a bleaching method to produce low viscosity cellulose suitable for conversion into various derivatives  (col 1, l18-20 and 35-40) comprises heating cellulose -containing pulp with aqueous hydrogen peroxide of at least 0.75 wt.%, which encompasses  the claimed concentration, acetic acid and sulfuric acid (col.4, l 25-35) at about 70°C or higher (col.4, l70). 
At the time of the invention was mad it would have been obvious for a person of ordinary skill in the art to utilize the method of Richter  to prepare the cellulose of Lavanya prior to hydroxyethylation  since it would have been obvious for one of ordinary skill in the art to apply a known technique to a known device (method, or product) to yield predictable results, in the instant case, a known technique of bleaching cellulose materials.  As to the concentration of acetic acid and sulfuric acid,  a person of ordinary skill in the art would have been motivated to adjust the amount in order to obtain a workable product. It is noted that no criticality has been demonstrated in the specification with regard to the concentrations recited in the claims.
Neither Lavanya  nor Richter  discloses hydroxyethylating with aqueous urea and sodium hydroxide.
 Zhou  teaches hydroxyethyl cellulose  can be prepared in 7.5 wt% NaOH and 11 wt.% urea aqueous solution under mild conditions (p85, experiment part and p89, conclusion ) , and  NaOH/urea aqueous solution is a stable system for cellulose etherification (p89, conclusion).  
At the time the invention was made  it would have been obvious for a person of ordinary skill in the art to prepare the hydroxyethylcellulose of Lavanya and Richter  with the method of Zhou. The rationale to do so would have been the motivation provided by Zhou that to do so would predictably provide fully homogenous synthesis of hydroxyethyl cellulose under mild conditions (p89, conclusion), and further   since it would have been obvious for one of ordinary skill in the art to apply a known technique to a known device (method, or product) to yield predictable results, in the instant case, a known method to prepare hydroxyethyl cellulose from cellulose.
Regarding the limitation of alkaline pH of the product hydroxyethyl cellulose,  since Lavanya, Richter and Zhou teaches the same hydroxyethylating method with the same concentration of sodium hydroxide and aqueous urea, one of ordinary skill would have reasonable basis to expect the product solution exhibit the same basic  pH as pH attributes to the concentration of sodium hydroxide and urea. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lavanya in view of Richter and Zhou as applied to claim 1, and further in view of  Fahma.
The  combined teachings of Lavanya, Richter and Zhou are set forth above. 
None of Lavanya, Richter and Zhou teaches the benzene/ethanol solvent extraction. 
Fahma teaches extractives can be removed from oil palm  by Soxhlet extraction for 48 hours using ethanol/benzene(1:2) mixed solvent(p979, top left column). 
At the time the invention was made it would have been obvious to apply the extraction method of Fahma in the method of Lavanya, Richter and Zhou since it would have been obvious for one of ordinary skill in the art to apply a known technique to a known device (method, or product) to yield predictable results, in the instant case, a known technique to remove extractives from oil palm.

Claims 3 and 4 are  rejected under 35 U.S.C. 103 as being unpatentable over Lavanya in view of Richter and Zhou as applied to claim 1, and further in view of Langlois.
The combined teachings of Lavanya, Richter and Zhou are set forth above. 
None of Lavanya, Richter and Zhou teaches the treatment by  0.1 M hydrochloric acid at 100°C for at least 2 hours, and  0.1 M sodium hydroxide at 100°C  for at least 2 hours.  
Langlois  teaches a method to produce cellulose rich residue from biomass  material comprises hydrochloric acid treatment at  pH about 1 thus 0.1M at 100°C for 4 hours  followed by  less than 6 wt% (i.e., 0.015 M) of sodium hydroxide treatment , which encompassed the claimed concentration of 0.1 M,  up to  4 hours (col. 4, line 10-12, 29-30, 35-40, 43-52 and col. 5, line 1-5).    
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to apply the acid/alkaline treatment of Langolis  in the method of Lavanya, Richter  and Zhou since it would have been obvious for one of ordinary skill in the art to apply a known technique to a known device (method, or product) to yield predictable results, in the instant case, a method to produce cellulose rich residue from plant materials.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766